Citation Nr: 1120428	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  03-03 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to May 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In March 2005, the Veteran testified in a Videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

In July 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington DC. to afford the Veteran a VA examination of his hearing disability.  That action completed, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current bilateral hearing loss is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including sensorineural loss, as is claimed here, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2010).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The Veteran contends that he suffers from bilateral hearing loss.  The Veteran reported that this condition was the result of noise exposure from loud gunfire, a grenade blowing up next to him in a fox hole, Morris Code on teletypes, and loud aircraft.

At this juncture, the Board notes that the claims file has been rebuilt and the Veteran's service treatment records are not available.  In a case such as this where the Veteran's service treatment records are unavailable, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

O'Hare does not raise a presumption that the missing medical records would, if they still existed, necessarily support the appellant's claims.  Case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the appellant in developing the claims, and to explain its decision when the appellant's service treatment records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Importantly, the Board notes that the absence of evidence of a hearing loss disability in service is not fatal to the Veteran's claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

In this regard, it is important to note that the Board does not dispute the fact that the Veteran was exposed to very loud noise during service.  The critical question is whether the current bilateral hearing loss was caused by this noise exposure many years ago. 

Dr. "G.V.," a private medical physician, submitted a letter to the RO, received in June 2001, and indicated that he had evaluated the Veteran for a long-standing history of bilateral hearing loss.  Dr. G.V. noted a history of exposure to loud gunfire noises in service and a history of recurring ear infections from childhood until his young adult years.  The doctor wrote that "[t]he high frequency hearing loss that [the veteran] exhibits is very consistent with those that we see associated with a history of noise trauma.  With his only significant noise exposure being in the military, it is most likely that is the cause of the loss."

Again, in June 2003, Dr. G.V. submitted a letter and stated that the Veteran's current bilaterally symmetrical, moderate to severe high frequency sensorineural hearing loss was totally characteristic of a "noise-induced" sensorineural hearing loss.  He indicated that as the hearing loss was symmetrical, it did not appear to be representative of age-induced hearing loss.  Dr. G.V. further stated that the Veteran had described having "sustained significant noise exposure" during service, without any other significant noise exposure after service.  As such, Dr. G.V. opined that the hearing loss was caused more probably than not by noise trauma from service.

A private audiologist also submitted a statement in June 2003 and indicated that the Veteran was exposed to noise from an explosion during training in service, from his work as a lineman while monitoring test signals, and from his work as a teletype operator.  The audiologist stated that the Veteran had been inducted with a known history of middle ear disease and that he underwent myringotomy (i.e., tympanotomy) in 1951 and had running or draining ear in 1954.  He further stated that an audiogram supported a finding of bilateral hearing loss consistent with noise exposure and that his in-service noise exposure could be a precipitating cause for his high frequency hearing loss.  The audiologist also noted low frequency hearing loss in the Veteran's right ear, which would seem to be directly related to his pre-service and in-service ear problems.  He therefore concluded that the low frequency hearing loss was present prior to and during the veteran's active service and that the high frequency hearing loss could be associated with exposure to high-energy sound encountered during service.

The above medical opinions provide probative medical evidence in favor of the Veteran's claim as they establish the requisite nexus between the Veteran's current hearing loss disability and his military service.

Pursuant to a September 2010 Board remand, the Veteran was afforded a VA examination of his hearing loss disability.  Audiologic testing pursuant to VA audiology examination in November 2010 showed puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz of 25, 25, 65, 90, and 75 decibels, respectively.  Puretone thresholds measured in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 20, 25, 65, 85, and 80 decibels, respectively.  Speech audiometry revealed speech recognition ability of 80 percent, bilaterally.  The VA examiner indicated that the Veteran had normal to profound sensorineural hearing loss in the right ear and normal to severe sensorineural hearing loss in the left ear, establishing that the Veteran has a current hearing loss disability for VA compensation purposes. 

With respect to the etiology of the Veteran's hearing loss disability, the examiner stated that "an opinion regarding the Veteran's identified hearing loss can not be made without resort to mere speculation."  The examiner explained that there were no audiological records available for review during the Veteran's military service and the only audiological information in the Veteran's claims file was 45 years post service.

The United States Court of Appeals for Veterans Claims (Court) has held that medical opinions using the "mere speculation" language, without more, generally are disfavored because they are inconclusive as to the origin of a disability.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  The Court has explained that opinions which contain the "mere speculation" language, without more, amount to 'nonevidence' neither for nor against the claim because service connection may not be based on speculation or remote possibility.  See Bloom v. West, 12 Vet. App. 185 (1999) (holding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  

The Court recently held in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.  See also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that speculative opinion is not legally sufficient to establish service connection).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).

In this case, while the Board finds that the November 2010 VA examination was adequate as the examiner provided a rationale for her inability to offer an opinion without resorting to speculation, her medical opinion does not provide evidence for or against the Veteran's claim for service connection for bilateral hearing loss.

As in all claims for service connection, it is the Board's duty to assign probative value to the evidence and then to weigh the evidence favorable to the Veteran's claim against the evidence unfavorable to the Veteran's claim.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  If the favorable evidence outweighs the unfavorable evidence or if the favorable and unfavorable evidence are in relative equipoise, the Veteran's claim must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2010).

In addition to the above positive medical evidence (provided by Dr. G.V. and the private audiologist) which supports the claim for service connection, the Veteran has essentially argued that he has hearing loss which is the result of his noise exposure in service.  The Board finds his statements to be credible and weigh in favor of his claim for service connection for bilateral hearing loss.  The Veteran has described symptoms consistent with hearing loss and is certainly competent to report on symptoms that he has experienced.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

In short, the Board finds the Veteran's statements, including his testimony from the March 2005 Board hearing, that his symptoms began as a result of his military service to be credible.  The evidence of record supports the Veteran's claim that he served as a teletype operator in the Army.  Thus, as noted above, in-service noise exposure is conceded.

The Board finds that auditory trauma due to frequent exposure to loud noises, including loud gunfire, a grenade blowing up next to him in a fox hole, Morris Code on teletypes, and loud aircraft, is consistent with the nature of the Veteran's service.  See 38 U.S.C.A. § 1154(a) (West 2002).

The Board also finds the Veteran's account of the nature, severity, and onset of his symptoms to be probative, since it is a first-hand account, unfiltered by any other individual.  Consequently, the Board concludes that all elements of a service connection claim have been met, namely, that the Veteran's injury was caused in service and that there is a nexus between that injury and his current disability.  For these reasons, service connection for bilateral hearing loss is warranted and the Veteran's claim must be granted.

The nature and extent of the Veteran's bilateral hearing loss are not before the Board at this time.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


ORDER

Entitlement to service connection for bilateral hearing loss is granted, subject to the applicable laws and regulations governing the payment of monetary awards. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


